Citation Nr: 9909251	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-18 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for minor degenerative 
changes of the right knee.


INTRODUCTION

The veteran served on active duty from May 1972 to May 1994.

This appeal arose from an April 1996 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to the 
requested benefit.  This case was remanded for additional 
development in May 1997 and in June and September 1998.  In 
December 1998, the veteran was informed by a supplemental 
statement of the case that the denial of his claim was being 
confirmed and continued.



FINDING OF FACT

A chronic right knee disability was not present in service, 
nor were degenerative changes present to a compensable degree 
within one year of his separation.


CONCLUSION OF LAW

A chronic right knee disability, to include minor 
degenerative changes, was not incurred in or aggravated by 
service, nor may degenerative changes be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107(a) (West 1991); 38 C.F.R. §§ 3.303(b), 
3.307, 3.309 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1998).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or 
reopened on the basis of § 3.303(b) if the 
condition is observed during service or any 
applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to 
that symptomatology.  

Savage, supra, at 498.

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

The veteran's service medical records showed that on June 22, 
1972, he complained of pain in both knees that had been 
present for two days.  No diagnosis was made.  On May 11, 
1992, he indicated that he had slipped but not fallen; the 
following day, he developed discomfort in the right knee upon 
walking.  The objective examination revealed no bruising or 
swelling and his knee displayed no limitation of motion.  The 
assessment was mild strain of the right knee, and he was 
treated with Motrin.  The November 1993 retirement 
examination made no mention of any trouble with the right 
knee.

The veteran was examined by VA in February 1995.  He offered 
no complaints concerning his right knee and this joint was 
not examined.

VA outpatient treatment records developed between November 
and March 1996 showed that the veteran was seen in November 
1995 complaining of knee pain.  A November 21, 1995 x-ray 
revealed the presence of minor degenerative changes in the 
lateral compartment.  

The veteran was examined by VA in December 1997.  He stated 
that he had first experienced pain and a sense of looseness 
in the knees in 1989.  He indicated that the right knee felt 
loose and would tend to give way unexpectedly.  He stated 
that his biggest problem was the collapsibility of the knee.  
The objective examination noted that he stood with the knees 
in good alignment.  There was no evidence of knee joint 
effusion.  Range of motion was 0 to 140 degrees.  Actively 
moving the patella in the patellar groove produced some 
slight crepitation.  The medial and collateral system was 
quite stable in complete extension or even slight flexion.  
He reported pain when the tibia was externally rotated and 
the knee was brought into extension.  There were no signs of 
derangement.  An x-ray was negative.  The diagnosis was pain, 
right knee joint, etiology undetermined, associated by 
history with collapsibility.  The examiner indicated that the 
presence of degenerative joint disease was unconfirmed.  It 
was possible that, based upon the history, that a medial 
meniscus tear was present.  Such a tear, if present, could 
not definitely be associated with the mechanical difficulties 
noted in 1972 and 1992.

In the instant case, it is noted that the veteran did 
complain of right knee pain on two occasions while in 
service.  Moreover, there is an indication that he currently 
suffers from a knee disorder, possibly a meniscus tear, that 
is associated with pain and a history of collapsibility.  
However, the question arises as to whether the complaints in 
service resulted in the development of a "chronic" 
condition.  After a careful review of the evidence of record, 
it is found that the evidence does not support a finding of 
chronicity in this case.  There is no indication that the 
veteran reported suffering from any right knee problem 
between May 1992 and the date of his discharge in May 1994.  
In fact, there was no reference made to any right knee 
difficulties during the November 1993 retirement examination.  
Moreover, the VA examination conducted in February 1995 made 
no mention of any right knee disorder.  The silence of these 
records argues against a finding that the May 1992 complaints 
of right knee pain resulted in the development of a chronic 
right knee disorder.  Rather, these records suggest that he 
suffered from acute knee pain that resolved without residual 
disability.  While the veteran has alleged that he suffers 
from a chronic knee disorder as a result of an injury 
incurred during service, he is not competent, as a layperson, 
to render such an opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  A chronic knee disability is not the type 
of condition, such as flat feet, that can be observed by a 
layperson.  Significantly, the VA examiner rendered an 
opinion in December 1997 that the presence of a possible 
meniscus tear could not be definitely related to the 
mechanical complaints noted in service.  Nor is the veteran 
competent to state that he developed a chronic knee 
disability during the one year presumptive period for 
arthritis, which the objective evidence had not noted until 
more than one year following his separation.

Despite the fact that the veteran had not established 
chronicity, his claim could still be established "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage supra.  
The evidence in this case, which indicated that a condition 
(right knee pain) was noted in service and which included 
evidence of continuity of symptomatology after service (knee 
pain complained of in November 1995), does not include 
competent evidence relating the veteran's present right knee 
condition to that symptomatology.  Clearly, there is no 
expert opinion which indicates an etiological relationship 
between his current complaints of pain and possible meniscus 
tear and his post-service symptoms.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for service 
connection for minor degenerative changes in the right knee.


ORDER

Service connection for minor degenerative changes in the 
right knee is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


